Citation Nr: 1113410	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-17 596A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot hallux valgus.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an increased rating for a post-traumatic stress disorder (PTSD), currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 1986.

This appeal to the Board of Veterans Appeals (Board) arises from a May 2003 rating action that denied service connection for right foot hallux valgus, and an October 2004 rating action that denied service connection for a cervical spine disability.

In February 2006, the Veteran testified at a hearing before a decision review officer at the RO.

In March 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

By decision of February 2009, the Board denied denied service connection for right foot hallux valgus and a cervical spine disability.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By February 2010 Order, the Court vacated that portion of the Board's February 2009 decision that denied service connection for right foot hallux valgus and a cervical spine disability, and remanded the matters to the Board for compliance with instructions contained in a February 2010 Joint Motion for Remand of the appellant and the VA Secretary.

By rating action of January 2008, the RO denied a rating in excess of 50% for PTSD.  A Notice of Disagreement (NOD) with that determination was filed in January 2009.  The matter of a rating in excess of 50% for PTSD is addressed in the remand portion of this decision.  

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

By rating action of January 2008, the RO denied a rating in excess of 50% for PTSD.  A NOD with that determination was filed in January 2009, but the RO has neither issued a Statement of the Case (SOC) on that issue, nor furnished VA Form 9 (Appeal to the Board of Veterans Appeals), nor afforded the appellant and his attorney an opportunity to perfect the appeal by filing a Substantive Appeal.  A remand is required to cure this procedural defect.  See 38 C.F.R. § 19.9 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, without the issuance of a proper SOC and the filing of a Substantive Appeal by an appellant, the Board does not have appellate jurisdiction, and may not proceed with a decision on that increased rating matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

Subsequent to the issuance of the last Supplemental SOC (SSOC) in January 2008, additional medical evidence has been submitted in connection with the claims on appeal, and in January 2011 the Veteran requested that this evidence be initially reviewed by the RO prior to a Board decision.  38 C.F.R. § 20.1304(c) (2010) provides that any pertinent evidence submitted by an appellant which is accepted by the Board must be referred to the RO for review, unless this procedural right is waived by him or his representative.  Under the circumstances, the Board finds that this case must be remanded to the RO for readjudication with initial consideration of that additional evidence prior to a Board decision on appeal.

With respect to the claim for service connection for right foot hallux valgus, the Veteran contends that this disability either had its onset in service, or is secondary to his service-connected left foot hallux valgus.  After September 2006 VA examination, the physician opined that the right foot hallux valgus was not caused by or a result of the left foot hallux valgus and the change in gait related to the left hallux valgus.  In November 2006, the same VA physician reiterated that medical opinion, adding that the development of hallux valgus had many etiologies, but that hallux valgus on one foot was not considered a reason for the development of hallux valgus deformity on the contralateral foot.  On April 2008 examination, M. D., R.N., noted that the regulation shoes that the Veteran had to wear while stationed aboardship in service, and the constant listing of the ship as he struggled to maintain his balance took an incredible toll on the wear and tear of his feet.  She further asserted that bunions were most widely considered to be due to an imbalance in the forces that are exerted across the joint during walking, and that the resulting abnormal motion and pressure over several years led to instability in the joint, causing hallux valgus.  She noted that certain activities put added pressure on the joint, and could increase the chance of bunions developing.  In January 2011, C. B., M.D., opined that it was at least as likely as not that the veteran's current right foot problems were due to his left foot abnormal gait and his inservice right foot injuries.   

With respect to the claim for service connection for a cervical spine disability, the Veteran contends that this is due to his inservice head injuries.  A review of the service medical records discloses that in July 1982 the Veteran was seen with a 5-day history of having struck his head on the side of a swimming pool, with moderate pain at the base of the neck.  The assessment was trapezius muscle spasm.  In November 1985, he was seen after striking his head on a pipe while running down a passageway.  He was treated for a laceration and bleeding.  On October 1986 separation examination, it was noted that the Veteran had no sequelae from head trauma in 1982 and 1985.  After September 2006 VA examination, the physician opined that it was not at least as likely as not that the head injuries that the Veteran sustained in service would result in the eventual development of the current cervical spine degenerative disc disease (DDD), or that those inservice head injuries contributed to that DDD.  In November 2006, the same VA physician stated that degenerative changes in the cervical spine had multiple etiologies, that there was no radiographic evidence of cervical spine injury in military service, and that degenerative changes in a man of the veteran's age were not unreasonable on radiographic examination.  As a result, he opined that it was not at least as likely as not that the head injuries that the Veteran sustained in service would result in the eventual development of the current cervical spine DDD.  In April 2008, M. D., R.N., opined that there was no question that the veteran's 1985 inservice head injury was the beginning of his years of neck pain and related surgeries.  The diagnosis was cervical neck pain secondary to old trauma.  In January 2011, Dr. C. B. opined that it was at least as likely as not that the veteran's current neck problems were due to his 2 traumatic head injuries during military service.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In January 2011, the veteran's attorney requested that this case be remanded to the RO to afford the Veteran a new VA examination with medical opinions as to the etiology of his right foot and cervical spine disabilities.  The Board concurs that the duty to assist requires that he be afforded a new VA examination to obtain clinical findings and medical opinions that reconcile conflicting medical information prior to adjudicating the claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a new VA examination to resolve the issues on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination to determine the relationships, if any, (a) between his inservice head trauma and his current cervical spine DDD, and (b) between any current right foot disability, to include hallux valgus, and his military service and his service-connected left foot hallux valgus.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests, including X-rays, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed cervical spine DDD (a) is due to head trauma during military service, or (b) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.

The doctor should also render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed right foot disability, to include hallux valgus (a) had its onset during military service; (b) was caused or aggravated by the service-connected left foot hallux valgus; or (c) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  If aggravation of any non-service-connected right foot disability by the service-connected left foot hallux valgus is found, the examiner should attempt to quantify the degree of additional right foot disability resulting from the aggravation.

In reaching his opinions, the examiner should review and address the September and November 2006 VA medical reports, Nurse M. D.'s April 2008 medical report, and Dr. C. B.'s January 2011 medical report; provide a detailed discussion of the appellant's documented medical history and assertions; and set forth the complete rationale for all conclusions and opinions reached in a printed (typewritten) report.  

2.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for direct and secondary service connection for right foot hallux valgus, and direct service connection for a cervical spine disability on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

6.  The RO should furnish the appellant and his attorney a SOC with respect to the issue of entitlement to a rating in excess of 50% for PTSD, along with VA Form 9 (Appeal to the Board of Veterans Appeals), and afford them the opportunity to file a Substantive Appeal.  The appellant and his attorney are hereby reminded that, for the Board to obtain appellate jurisdiction over that increased rating issue, which is not currently in appellate status, a timely appeal must be perfected after the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

